DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1-4, 6-14 and 16-20 are currently pending.  In response to the Office Action mailed 3/03/2022, applicant amended claims 1 and 12; canceled claims 5 and 15.
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/09/2022, with respect to claims 1 and 12 have been fully considered and are persuasive.  Claim 1 was amended to include all of the limitations of canceled claim 5 and additional limitations to overcome the prior art of record.  Claim 12 was amended to include all of the limitations of canceled claim 15 and additional limitations to overcome the prior art of record.
Allowable Subject Matter
Claims 1-4, 6-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “an included angle between one of the pixel electrode branches disposed on a side of the first trunk and the first trunk and an included angle between one of the electrode branches disposed on another side of the first trunk and the first trunk are different” in combination with all the other limitations of claim 1.
Claims 2-4 and 6-11 are allowable due to dependency to claim 1.
US 20180129098 A1 to Yoon et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1 in combination with the all other limitations of claim 1.  Specifically, Yoon discloses various limitations of base claim 1: a liquid crystal display (LCD) panel, comprising: a first substrate (Fig. 7 substrate 101), wherein a pixel area is defined on a side of the first substrate near (See Fig. 7, Fig. 2 and Fig. 3) a second substrate (Fig. 7 substrate 201), the pixel area comprises a plurality of pixel electrodes arranged in an array manner (See Fig. 3 and Fig. 7 pixel electrode PE), each of the pixel electrodes comprises domains, each of the domains comprises a plurality of pixel electrode branches which are parallel to and spaced apart from each other (See Fig. 3), and the pixel electrode branches are disposed at a plurality of predetermined angles with respect to a polarization direction of a polarization layer near the first substrate or near the second substrate (See Fig. 3 and para 114); the second substrate, wherein the second substrate is disposed opposite to the first substrate (See Fig. 7), and a common electrode is disposed on a side of the second substrate near the first substrate (Fig. 7 Common electrode CE); and a liquid crystal layer, wherein the liquid crystal layer is disposed between the first substrate and the second substrate (Fig. 7 layer 300, para 121). 
However, Yoon does not disclose that “each pixel electrodes comprises at most two domains; each of the pixel electrodes comprises a first trunk arranged along a diagonal of the pixel electrodes and an included angle between one of the pixel electrode branches disposed on a side of the first trunk and the first trunk and an included angle between one of the electrode branches disposed on another side of the first trunk and the first trunk are different.”  Further, US 20190179204 A1 to Bang et al. discloses each pixel electrodes comprises at most two domains.  In addition, 
US 20120314149 A1 to Kang discloses each of the pixel electrodes comprises a first trunk arranged along a diagonal of the pixel electrodes (See Fig. 1 trunk 8), but does not disclose that an included angle between one of the pixel electrode branches disposed on a side of the first trunk and the first trunk and an included angle between one of the electrode branches disposed on another side of the first trunk and the first trunk are different.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Regarding Claim 12.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “an included angle between one of the pixel electrode branches disposed on a side of the first trunk and the first trunk and an included angle between one of the electrode branches disposed on another side of the first trunk and the first trunk are different” in combination with all the other limitations of claim 12.
Claims 13-14 and 16-20 are allowable due to dependency to claim 12.
US 20180129098 A1 to Yoon et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 12 in combination with the all other limitations of claim 12.  Specifically, Yoon discloses various limitations of base claim 1: a display device, comprising a liquid crystal display (LCD) panel; wherein the LCD panel comprises: a first substrate (Fig. 7 substrate 101), wherein a pixel area is defined on a side of the first substrate near (See Fig. 7, Fig. 2 and Fig. 3) a second substrate (Fig. 7 substrate 201), the pixel area comprises a plurality of pixel electrodes arranged in an array manner (See Fig. 3 and Fig. 7 pixel electrode PE), each of the pixel electrodes comprises domains, each of the domains comprises a plurality of pixel electrode branches which are parallel to and spaced apart from each other (See Fig. 3), and the pixel electrode branches are disposed at a plurality of predetermined angles with respect to a polarization direction of a polarization layer near the first substrate or near the second substrate (See Fig. 3 and para 114); the second substrate, wherein the second substrate is disposed opposite to the first substrate (See Fig. 7), and a common electrode is disposed on a side of the second substrate near the first substrate (Fig. 7 Common electrode CE); and a liquid crystal layer, wherein the liquid crystal layer is disposed between the first substrate and the second substrate (Fig. 7 layer 300, para 121). 
However, Yoon does not disclose that “each pixel electrodes comprises at most two domains; each of the pixel electrodes comprises a first trunk arranged along a diagonal of the pixel electrodes and an included angle between one of the pixel electrode branches disposed on a side of the first trunk and the first trunk and an included angle between one of the electrode branches disposed on another side of the first trunk and the first trunk are different.”  Further, US 20190179204 A1 to Bang et al. discloses each pixel electrodes comprises at most two domains.  In addition, 
US 20120314149 A1 to Kang discloses each of the pixel electrodes comprises a first trunk arranged along a diagonal of the pixel electrodes (See Fig. 1 trunk 8), but does not disclose that an included angle between one of the pixel electrode branches disposed on a side of the first trunk and the first trunk and an included angle between one of the electrode branches disposed on another side of the first trunk and the first trunk are different.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 12.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871